internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no tam-127287-09 director ------------------------------------------------------------------------ taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------------------------------------ ---------------------------- ---------------------------------- ---------------- --------------------------------------- -------------------------- legend taxpayer a b issue s ------------------------------------------------------ ---- ---- whether the taxpayer’s transfers of retail buildings in ground owned transactions and in ground leased transactions qualify as sales under sec_1001 of the internal_revenue_code so that taxpayer recognizes gain_or_loss whether the taxpayer held certain retail buildings primarily_for_sale_to_customers in the ordinary course of its trade_or_business under sec_1221 so that sale of the retail buildings resulted in ordinary not capital_gain or loss conclusion s the taxpayer’s transfers of retail buildings in ground owned transactions qualify as sales under sec_1001 and result in gain_or_loss the taxpayer’s transfers of tam-127287-09 retail buildings in ground leased transactions do not qualify as sales instead the tenant improvement allowances received by taxpayer from landlords in these transactions represent reimbursements for costs incurred by taxpayer for leasehold improvements to be owned by the landlords to the extent taxpayer has incurred costs that exceed the tenant improvement allowance received from a landlord for a particular retail building taxpayer has a depreciable_interest in the retail building taxpayer held the retail buildings sold in ground owned transactions primarily_for_sale_to_customers in the ordinary course of its trade_or_business under sec_1221 and the sale of these retail buildings resulted in ordinary not capital_gain or loss facts taxpayer is a specialty retailer of consumer electronics home_office products entertainment software and related_services taxpayer operates retail stores throughout the united_states the majority of taxpayer's retail stores are self- constructed in either a ground owned or ground leased transaction four representative transactions were submitted to the national_office for review three transactions are ground leased transactions and one is a ground owned transaction ground owned transactions in a ground owned transaction taxpayer owns the land upon which it constructs a building following construction and an appraisal taxpayer transfers title to the land and the building to an institutional investor for cash consideration taxpayer then leases back the property generally for a term of years with two ten-year renewal periods at taxpayer’s option rent for the renewal terms is pre-determined and substantial ground leased transactions in a ground leased transaction taxpayer leases land from a landlord typically a shopping center developer and constructs a building to be used by taxpayer as a retail store the leasehold improvement or retail building upon completion of the leasehold improvement the landlord is obligated to pay taxpayer a tenant improvement allowance tia following construction of the leasehold improvements the landlord leases the land and leasehold improvements to taxpayer for a term substantially_similar to those common under the ground owned scenario the amount of the tia is negotiated by taxpayer and the landlord prior to construction of the leasehold improvement while the amounts paid taxpayer in ground owned transactions were based on independent third-party appraisals no appraisals were tam-127287-09 performed as part of the ground leased transactions rather the amount of the tia in these transactions reflected the relative bargaining strengths of taxpayer and its landlord with the projected cost of leasehold improvements providing a starting point for negotiation the tia generally is paid to taxpayer after the leasehold improvements are constructed title to the improvements is transferred to the landlord and the taxpayer provides proof that all contractors have been paid if a landlord fails to pay any portion of the tia the lease agreement permits taxpayer to withhold or reduce rent until the full amount of the tia is paid generally the amount of the tia in ground leased transactions is less than the amount expended by taxpayer to construct the leasehold improvements law and analysis issue one whether the taxpayer’s transfers of retail buildings in ground owned transactions and in ground leased transactions qualify as sales under sec_1001 so that taxpayer recognizes gain_or_loss ground owned transactions in the case of ground owned transactions examination’s position is that the sale- leaseback transactions are in substance financings not sales because the term of the leaseback to taxpayer exceeds the useful_life of the property in applying the doctrine_of substance over form courts look to the objective economic realities of a transaction rather than to the particular form the parties may have employed 435_us_561 within the field of taxation the courts are concerned with substance and realities and formal written documents are not rigidly binding 308_us_252 a lease agreement that transfers all of the benefits of ownership of personal_property to the lessee for substantially the entire useful_life of the property is considered a sale ie the transfer of equitable ownership see eg revrul_55_540 1955_2_cb_39 revrul_55_541 1955_2_cb_19 where the transaction involves a sale-leaseback support exists for recharacterizing the transaction as a financing see eg revrul_72_543 1972_2_cb_87 transfer of title to a vessel followed by 21-year charter back to seller for rent sufficient to repay acquisition and reconstruction costs plus accrued interest recharacterized as a financing_arrangement tam-127287-09 where real_property is subject_to a sale_and_leaseback courts have sometimes recast the transaction as a financing_arrangement however in such cases a comparison of the length of the lease_term to the estimated_useful_life of the real_property is only one of a number of factors considered in making the determination of whether or not to respect the form of the transaction see eg helvering v lazarus supra court recharacterized purported transfer of ownership and 99-year leaseback as a mortgage and noted that lease obligations of taxpayer were structured to repay amount advanced to taxpayer in the case of ground owned transactions the facts do not support examination’s position that the leaseback term exceeds the useful_life of the leasehold improvements the sale-leaseback transactions here entail both land and leasehold improvements land however does not have finite useful_life further the lease agreements generally provide for two ten-year renewal terms following an initial 22-year term rents for the renewal terms are predetermined but substantial if taxpayer does not exercise its renewal rights the leasehold improvements revert to the landlord who has certain remarketing rights these facts evidence that the useful_life of the property extends beyond the initial lease_term we are not aware of any other facts that would support treating the ground owned transactions as financing arrangements accordingly we conclude that the ground owned transactions are sales for federal_income_tax purposes ground leased transactions in the ground leased transactions examination’s position is that taxpayer may depreciate its unreimbursed leasehold improvement costs over the specified recovery_period of the improvements taxpayer’s position is that it may deduct these costs in full under sec_165 in the year the improvements are transferred to a landlord taxpayer’s theory is that it sold the leasehold improvements to developers in exchange for the tias and that the leasehold improvements had a basis equal to the total cost of the improvements including both costs reimbursed through the tia and taxpayer’s unreimbursed costs taxpayer concludes that it realizes gain_or_loss to the extent a tia is more or less than the total cost of the improvements general rules regarding depreciation of leasehold improvement costs sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in the taxpayer's trade_or_business sec_1_167_a_-4 of the income_tax regulations provides that capital expenditures made by a lessee for the erection of buildings or the construction of other permanent improvements on leased property are recoverable through allowances for depreciation or amortization tam-127287-09 the depreciation deduction for tangible_property placed_in_service after generally is determined under sec_168 sec_168 provides that buildings erected or improvements made on leased property are determined under the provisions of sec_168 a commercial building generally is classified as nonresidential_real_property under sec_168 and is depreciated using the straight-line method_of_depreciation mid-month_convention and a 39-year recovery_period under sec_168 case law both supports this general principal that a lessee depreciates leasehold improvements and clarifies that the party entitled to depreciate property is not necessarily the party with title to the property but rather the party who has invested in the property and thereby acquired a depreciable_interest see gladding dry goods co v commissioner 2_bta_336 the right to take a depreciation deduction for leasehold improvements is based on the capital_investment in the property and not on legal_title hopkins partners v commissioner tcmemo_2009_107 legal_title and the right of possession are not determinative if a lessor makes improvements at the lessor’s own expense the lessor is entitled to depreciation_deductions even though the lessee has the use of the improvements gladding dry goods b t a pincite leasehold improvement costs and tenant improvement allowances case law addresses how the foregoing rules regarding recovery_of leasehold improvement costs apply when a lessor pays a lessee a tenant improvement allowance 207_br_548 s d ohio is a bankruptcy court decision involving transactions similar to those at issue here taxpayer a retailer had agreed to contract for the construction of leasehold improvements and a shopping center developer as lessor had agreed to pay a tenant improvement allowance taxpayer and the developer had mutual rights of approval over construction plans the amount of the tenant improvement allowance was the result of negotiation but the taxpayer based its negotiations on the construction budget p ayment of each tenant allowance was tied to the completion of the entire store or to the completion of different stages of the construction process id pincite prior to payment developers wanted clean title and required lien waivers from contractors the court held that the tenant improvement allowances were reimbursements by the developers for improvements the developers would own as lessors t he transactions will be respected as structured by the parties elder-beerman and the developers unambiguously entered into lease agreements in which elder-beerman constructed the stores for the developers the tenant allowances were basically reimbursements of those construction costs id pincite the court further noted that to the extent the the elder-beerman court noted that its conclusion is consistent with the position taken by the service in a coordinated_issue_paper on tenant allowances to retail store operators issued date the isp paper and reprinted at daily tax reporter no bna the isp paper addresses the tax tam-127287-09 retailer was not fully reimbursed it had a depreciable_interest to the extent the tenant allowances did not provide a complete store elder-beerman had to invest its own capital in the stores regardless of which party might be considered to legally own such additional property elder-beerman is deemed to own the property for tax purposes id pincite when elder-beerman did commit its capital to the store it rightfully depreciated those amounts representing the consumption of that capital see sec_1_167_a_-4 id pincite congress also has addressed the proper tax treatment of tenant improvement allowances the taxpayer_relief_act_of_1997 the act added a safe_harbor in sec_110 of the code whereby it is assumed that a construction_allowance is used to construct or improve lessor property and is properly excludable by the lessee when long-lived property is constructed or improved and used pursuant to a short-term_lease the act provides a reporting requirement to ensure that the lessee and the lessor consistently treat the property funded with the construction_allowance as nonresidential_real_property owned by the lessor h_r rep no 105th cong 1st sess house report s rep no 105th cong 1st sess senate report the legislative_history of the act states that no inference is intended as to the treatment of amounts that are not subject_to the safe_harbor provision in such cases the provisions of the isp paper and present law including case law will continue to apply h_r conf_rep no 105th cong 1st sess the legislative_history also contains the following statement the senate committee on finance understands that it is common industry practice for a lessor to custom improve retail_space for the use by a lessee pursuant to a lease such leasehold improvements may be provided by the lessor directly constructing the improvements to the lessee's specifications alternatively the lessee may receive a consequences to an anchor store upon its receipt of a cash tenant allowance from a shopping center developer in conjunction with entering into a lease the isp paper concludes that if the anchor store can be found to own the leasehold improvements funded with the tenant allowances under the ownership test set forth in 77_tc_1221 then the anchor store has an accession to wealth and the cash received from the developer is includible in its gross_income the isp paper recognizes that any amounts received from the landlord and expended by the tenant on assets owned by the landlord cannot be characterized as income to the tenant see also 55_tc_729 t c white's contention that the incentive payment is not income rests upon an analogy which it has attempted to draw between the facts of this case and situations where a lessee has been reimbursed or has a right of reimbursement against a lessor for expenses which the lessee has incurred for improvements made upon the leased property in such cases it has been held that since the lessor is ultimately liable for the expenditures in question the expenditures are not deductible or depreciable by the lessee see eg 212_f2d_552 c a affirming a memorandum opinion of this court 23_bta_29 rev’d on other grounds 60_f2d_68 c a tam-127287-09 construction_allowance from the lessor pursuant to the lease in order for the lessee to build or improve the property the senate committee on finance believes that the tax treatment of lessors and lessees in either case should be the same s rep no pincite the tax treatment that congress sought to preserve in the case of tenant improvement allowances is for the lessor to depreciate its investment whether made directly or in the form of a tenant improvement allowance and for the lessee to depreciate its unreimbursed costs the ground leased transactions are not sales taxpayer’s proposed recast of the ground leased transactions frustrates the purpose of sec_168 and sec_1_167_a_-4 implies a tax treatment inconsistent with congressional intent underlying sec_110 and conflicts with applicable case law including elder-beerman these authorities contemplate that a lessee recovers its unreimbursed leasehold improvement costs through depreciation_deductions not as a loss under the theory that improvements have been sold immediately upon completion for less than their cost while we are not prepared to conclude that there could never be a case in which the law would respect a purported sale of leasehold improvements in this case neither in form nor in substance did taxpayer sell leasehold improvements the operative documents refer to the tias as reimbursements and in at least some cases amounts were paid as taxpayer obtained lien waivers from its contractors by paying construction costs this is consistent with characterizing the tias as reimbursements to taxpayer for the costs of landlord-owned property furthermore the lease provisions governing early terminations by the landlord and condemnations of the leased property provide for payment to taxpayer of the unamortized cost of leasehold improvements this indicates that taxpayer had a continuing investment in the leasehold improvements these provisions which require that taxpayer be compensated for the cost of leasehold improvements upon the occurrence of specified events are impossible to reconcile with taxpayer’s theory that it sold the improvements to its lessors and is entitled to loss deductions for its unreimbursed costs the taxpayer cites the factors from grodt mckay realty as support for its view that tax_ownership of the leasehold improvements transferred from taxpayer to the landlord in return for its payment of the tia however as the court in elder-beerman pointed out in the context of tenant improvement allowances these factors are used for determining which party owns the leasehold improvements not for whether a sale of the leasehold improvements has taken place tam-127287-09 we conclude that the ground leased transactions are not sales rather taxpayer and taxpayer’s landlords pursuant to sec_168 must depreciate their respective investments in the leasehold improvements where the landlord paid taxpayer a tia that partially reimbursed taxpayer for its leasehold improvement costs taxpayer has a depreciable_interest in the leasehold improvements in an amount equal to the difference between taxpayer’s costs and the amount of the tia landlord has a depreciable_interest in the leasehold improvements in an amount equal to the tia paid to taxpayer issue two the second issue is whether taxpayer held certain retail buildings primarily_for_sale_to_customers in the ordinary course of its trade_or_business under sec_1221 so that the character of any gain_or_loss on their disposition is ordinary rather than capital because we have concluded that the ground leased transactions are not sales the following discussion applies only to the ground owned transactions which we have found to be sale-leasebacks sec_1221 provides that the term capital_asset means property held by the taxpayer whether or not connected with his trade_or_business except in eight specified situations the specified exception at issue is stock_in_trade of the taxpayer or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business whether the ground owned stores were held by taxpayer primarily_for_sale_to_customers in the ordinary course of its business is primarily a question of fact the determination must depend upon a consideration of all the factors and circumstances surrounding the relevant transaction in relation to the conduct of taxpayer’s business see 14_tc_1221 acq 1950_2_cb_3 congress intended that capital_asset treatment be an exception to the normal requirements of the internal_revenue_code and that the profits generated by everyday business operations be ordinary_income the supreme court in 485_us_212 held that the general definition of the term capital_asset encompasses all property not within the exclusions of sec_1221 - further the courts have given the statutory exceptions to capital_asset treatment a broad interpretation and narrowed the capital_asset classification 97_tc_308 aff’d a f t r 2d ria 6th cir the controlling factor in determining the character of the gain_or_loss from the ground owned transactions is the purpose for which the stores were held determined as of the time of sale this determination is based on the taxpayer’s method of operation and tam-127287-09 the standards customary in its line_of_business guardian industries supra pincite in order for a sale of property to be classified as ordinary sale to customers in the ordinary course of business must be of first importance or the principal reason that property is held 383_us_569 taxpayer represents that its primary business was the sale of electronics the construction details of taxpayer’s stores and the locations of those stores were critical to its retail electronics business in its business judgment taxpayer needed a store that was configured in a certain fashion and that had certain features designed to facilitate the sale of electronics to meet these needs taxpayer adopted the following business model select a location construct the store find a purchaser for the store and sell the store with a lease back it constructed and sold with a lease-back approximately a stores per year while these stores were sold for their appraised value taxpayer sold approximately b of the stores at a loss the stores were sold at a loss because of increased costs due to rapidly constructing the stores store features that were of value to taxpayer but not necessarily to other retailers and the rapid sale and lease back of the stores in taxpayer’s judgment this business model kept capital free to continue to select locations and build stores rather than having capital tied up in existing stores based on all the facts and circumstances we conclude that the sale-leaseback of ground-owned stores was a necessary incident to the conduct of taxpayer’s business and that the stores were held primarily_for_sale_to_customers in the ordinary course of taxpayer’s business accordingly the resulting gains and losses are ordinary not capital caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
